     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 1 of 13 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiffs
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ELIZA SEDAGHATFAR, individually, )            Case No.
     and on behalf of all others similarly )
12   situated,                             )       CLASS ACTION
13                                         )
     Plaintiff,                            )       COMPLAINT FOR:
14
                                           )
15          vs.                            )       1.   NEGLIGENT VIOLATIONS OF
                                                        THE TELEPHONE CONSUMER
16                                         )            PROTECTION ACT [47 U.S.C.
     SP0N, INC., and DOES 1 through 10, )               §227(b)]
17   inclusive,                            )       2.   WILLFUL VIOLATIONS OF
                                                        THE TELEPHONE CONSUMER
18                                         )            PROTECTION ACT [47 U.S.C.
     Defendants.                           )            §227(b)]
19                                         )       3.   NEGLIGENT VIOLATIONS OF
                                                        THE TELEPHONE CONSUMER
20                                         )            PROTECTION ACT [47 U.S.C.
21                                         )            §227(c)]
                                                   4.   WILLFUL VIOLATIONS OF
22                                                      THE TELEPHONE CONSUMER
                                                        PROTECTION ACT [47 U.S.C.
23                                                      §227(c)]
24
                                                   DEMAND FOR JURY TRIAL
25
26
           1.     ELIZA SEDAGHATFAR (“Plaintiff”) brings this Class Action
27
     Complaint for damages, injunctive relief, and any other available legal or equitable
28


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 2 of 13 Page ID #:2




 1   remedies, resulting from the illegal actions of SP0N, INC. (“Defendant”), in
 2   contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the Telephone
 3   Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading
 4   Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to
 5   herself and her own acts and experiences, and, as to all other matters, upon
 6   information and belief, including investigation conducted by her attorneys.
 7         2.     The TCPA was designed to prevent calls and messages like the ones
 8   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 9   “Voluminous consumer complaints about abuses of telephone technology – for
10   example, computerized calls dispatched to private homes – prompted Congress to
11   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
12         3.     In enacting the TCPA, Congress intended to give consumers a choice
13   as to how creditors and telemarketers may call them, and made specific findings
14   that “[t]echnologies that might allow consumers to avoid receiving such calls are
15   not universally available, are costly, are unlikely to be enforced, or place an
16   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
17   end, Congress found that
18                [b]anning such automated or prerecorded telephone calls to the
19                home, except when the receiving party consents to receiving the
20                call or when such calls are necessary in an emergency situation
21                affecting the health and safety of the consumer, is the only
22                effective means of protecting telephone consumers from this
23                nuisance and privacy invasion.
24   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
25   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
26   purpose).
27         4.     Congress also specifically found that “the evidence presented to the
28   Congress indicates that automated or prerecorded calls are a nuisance and an


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 3 of 13 Page ID #:3




 1   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
 2   Mims, 132 S. Ct. at 744.
 3         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 4   TCPA case regarding calls to a non-debtor similar to this one:
 5
 6                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 7                Act curtails the use of automated dialers and prerecorded messages to
 8                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
 9
                  answering the call. An automated call to a landline phone can be an
10                annoyance; an automated call to a cell phone adds expense to
11                annoyance.
12         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

13         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

14   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

15   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

16                                  Jurisdiction and Venue

17         7.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s

18   claims arise under a law of the United States, the TCPA.

19         8.     Venue is proper in the United States District Court for the Central

20   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

21   business in, and Plaintiff resides in, Los Angeles County, California.

22                                           Parties

23         9.     Plaintiff is, and at all times mentioned herein was, a natural person and

24   citizen and resident of the State of California. Plaintiff is, and at all times mentioned

25   herein was, a “person” as defined by 47 U.S.C. § 153(39).

26         10.    Defendant SP0N, INC. (hereinafter “Defendant”), is a software

27   development, and is a “person” as defined by 47 U.S.C. § 153(39).

28         11.    The above named Defendant, and its subsidiaries and agents, are



                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 4 of 13 Page ID #:4




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         12.    Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendants was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                                   Factual Allegations
15         13.    On or about May 31, 2020, Plaintiff received two unsolicited text
16   messages from Defendant on her cellular telephone number ending in -6811.
17         14.    Defendant’s text messages originated from telephone number 886-91.
18         15.    The text message placed to Plaintiff’s cellular telephone was placed
19   via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §
20   227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
21         16.    The telephone number that Defendants, or their agent, contacted was
22   assigned to a cellular telephone service for which Plaintiff incurs a charge for
23   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
24         17.    These communications constituted calls that were not for emergency
25   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
26         18.    Defendant and their agents never received Plaintiff’s prior express
27   consent to receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
28         19.    Plaintiff’s cellular telephone number ending in -6811 had been on the


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 5 of 13 Page ID #:5




 1   National Do-Not-Call Registry well over thirty (30) days prior to Defendant’s initial
 2   call.
 3           20.    Plaintiff received at least two text messages from Defendant within a
 4   12-Month period.
 5           21.    These text messages by Defendants, or their agents, violated 47 U.S.C.
 6   § 227(b)(1).
 7           22.    Upon information and belief, and based on Plaintiff’s experiences of
 8   being called by Defendant after being on the National Do-Not-Call list for several
 9   years prior to Defendant’s initial call, and at all relevant times, Defendant failed to
10   establish and implement reasonable practices and procedures to effectively prevent
11   telephone solicitations in violation of the regulations prescribed under 47 U.S.C. §
12   227(c)(5).
13                                 CLASS ALLEGATIONS
14           23.    Plaintiff brings this action individually and on behalf of all others
15   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
16   Classes”).
17           24.    The class concerning the ATDS claim for no prior express consent
18   (hereafter “The ATDS Class”) is defined as follows:
19
                    All persons within the United States who received any
20                  unsolicited text messages from Defendants which text
21                  message was not made for emergency proposes or with
                    the recipient’s prior express consent within the four years
22
                    prior to the filing of this Complaint through to the date of
23                  class certification
24
             25.    The class concerning the National Do-Not-Call violation (hereafter
25
     “The DNC Class”) is defined as follows:
26
27
                    All persons within the United States registered on the
28                  National Do-Not-Call Registry for at least 30 days, who


                                   CLASS ACTION COMPLAINT
                                                -5-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 6 of 13 Page ID #:6




 1                  had not granted Defendant prior express consent nor had
                    a prior established business relationship, who received
 2                  more than one text message made by or on behalf of
 3                  Defendant that promoted Defendant’s products or
                    services, within any twelve-month period, within four
 4
                    years prior to the filing of the complaint, through the date
 5                  of class certification
 6          26.     Plaintiff represents, and is a member of, The ATDS Class, consisting
 7   of all persons within the United States who received any solicitation text messages
 8   from Defendant to said person’s cellular telephone made through the use of any
 9   automatic telephone dialing system or an artificial or prerecorded voice and such
10   person had not previously not provided their cellular telephone number to
11   Defendant within the four years prior to the filing of this Complaint through the
12   date of class certification.
13          27.     Plaintiff represents, and is a member of, The DNC Class, consisting of
14   all persons within the United States registered on the National Do-Not-Call Registry
15   for at least 30 days, who had not granted Defendant prior express consent nor had
16   a prior established business relationship, who received more than one text message
17   made by or on behalf of Defendant that promoted Defendant’s products or services,
18   within any twelve-month period, within four years prior to the filing of the
19   Complaint through to the date of class certification.
20          28.     Defendants and their employees or agents are excluded from the
21   Classes. Plaintiff does not know the number of members in the Classes, but believes
22   the Classes members number in the hundreds of thousands, if not more. Thus, this
23   matter should be certified as a Class action to assist in the expeditious litigation of
24   this matter.
25          29.     Plaintiff and members of the Classes were harmed by the acts of
26   Defendants in at least the following ways: Defendants, either directly or through
27   their agents, illegally contacted Plaintiff and the Class members via their cellular
28   telephones by using marketing and text messages, thereby causing Plaintiff and the


                                    CLASS ACTION COMPLAINT
                                                 -6-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 7 of 13 Page ID #:7




 1   Class members to incur certain cellular telephone charges or reduce cellular
 2   telephone time for which Plaintiff and the Class members previously paid, and
 3   invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
 4   members were damaged thereby.
 5         30.    This suit seeks only damages and injunctive relief for recovery of
 6   economic injury on behalf of the Class, and it expressly is not intended to request
 7   any recovery for personal injury and claims related thereto. Plaintiff reserves the
 8   right to expand the Class definition to seek recovery on behalf of additional persons
 9   as warranted as facts are learned in further investigation and discovery.
10         31.    The joinder of the Classes members is impractical and the disposition
11   of their claims in the Class action will provide substantial benefits both to the parties
12   and to the court. The Classes can be identified through Defendant’s records or
13   Defendant’s agent’s records.
14         32.    Common questions of fact and law exist as to all members of The
15   ATDS Class which predominate over any questions affecting only individual
16   members of The ATDS Class. These common legal and factual questions, which
17   do not vary between ATDS Class members, and which may be determined without
18   reference to the individual circumstances of any ATDS Class members, include, but
19   are not limited to, the following:
20                a.     Whether, within the four years prior to the filing of this
21                       Complaint, Defendants or their agents sent any text messages to
22                       the Class (other than a message made for emergency purposes
23                       or made with the prior express consent of the called party) to a
24                       Class member using any automatic dialing system to any
25                       telephone number assigned to a cellular phone service;
26                b.     Whether Plaintiff and the Class members were damaged
27                       thereby, and the extent of damages for such violation; and
28                c.     Whether Defendants and their agents should be enjoined from


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 8 of 13 Page ID #:8




 1                       engaging in such conduct in the future.
 2         33.    As a person that received at least one marketing and text message
 3   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
 4   of the ATDS Class. Plaintiff will fairly and adequately represent and protect the
 5   interests of the Class in that Plaintiff has no interests antagonistic to any member of
 6   the ATDS Class.
 7         34.    Common questions of fact and law exist as to all members of The DNC
 8   Class which predominate over any questions affecting only individual members of
 9   The DNC Class. These common legal and factual questions, which do not vary
10   between DNC Class members, and which may be determined without reference to
11   the individual circumstances of any DNC Class members, include, but are not
12   limited to, the following:
13                a.     Whether, within the four years prior to the filing of this
14                       Complaint through the date of class certification, Defendant or
15                       its agents placed more than one solicitation text message to the
16                       members of the DNC Class whose telephone numbers were on
17                       the National Do-Not-Call Registry and who had not granted
18                       prior express consent to Defendant and did not have an
19                       established business relationship with Defendant;
20                b.     Whether Defendant obtained prior express written consent to
21                       place solicitation text messages to Plaintiff or the DNC Class
22                       members’ telephones;
23                c.     Whether Plaintiff and the DNC Class members were damaged
24                       thereby, and the extent of damages for such violation; and
25                d.     Whether Defendant and its agents should be enjoined from
26                       engaging in such conduct in the future.
27
28         35.    As a person that received numerous solicitation communications from


                                  CLASS ACTION COMPLAINT
                                                -8-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 9 of 13 Page ID #:9




 1   Defendant within a 12-month period, who had not granted Defendant prior express
 2   consent and did not have an established business relationship with Defendant,
 3   Plaintiff is asserting claims that are typical of the DNC Class.
 4         36.    Plaintiff and the members of the Classes have all suffered irreparable
 5   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
 6   action, the Classes will continue to face the potential for irreparable harm. In
 7   addition, these violations of law will be allowed to proceed without remedy and
 8   Defendants will likely continue such illegal conduct. Because of the size of the
 9   individual Classes member’s claims, few, if any, Classes members could afford to
10   seek legal redress for the wrongs complained of herein.
11         37.    Plaintiff has retained counsel experienced in handling class action
12   claims and claims involving violations of the Telephone Consumer Protection Act.
13         38.    A class action is a superior method for the fair and efficient
14   adjudication of this controversy. Class-wide damages are essential to induce
15   Defendants to comply with federal and California law. The interest of Classes
16   members in individually controlling the prosecution of separate claims against
17   Defendants are small because the maximum statutory damages in an individual
18   action for violation of privacy are minimal. Management of these claims is likely
19   to present significantly fewer difficulties than those presented in many class claims.
20         39.    Defendants have acted on grounds generally applicable to the Classes,
21   thereby making appropriate final injunctive relief and corresponding declaratory
22   relief with respect to the Class as a whole.
23                             FIRST CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
25                                      47 U.S.C. §227(b).
26                             On Behalf of the ATDS Class
27         40.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above.


                                 CLASS ACTION COMPLAINT
                                                -9-
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 10 of 13 Page ID #:10




 1          41.    The foregoing acts and omissions of Defendants constitute numerous
 2    and multiple negligent violations of the TCPA, including but not limited to each
 3    and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4    47 U.S.C. § 227 (b)(1)(A).
 5          42.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 6    Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 7    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8          43.    Plaintiff and the Class members are also entitled to and seek injunctive
 9    relief prohibiting such conduct in the future.
10                            SECOND CAUSE OF ACTION
11     Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                             Act
13                                       47 U.S.C. §227(b)
14                              On Behalf of the ATDS Class
15          44.    Plaintiff repeats and incorporates by reference into this cause of action
16    the allegations set forth above.
17          45.    The foregoing acts and omissions of Defendants constitute numerous
18    and multiple knowing and/or willful violations of the TCPA, including but not
19    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
20    and in particular 47 U.S.C. § 227 (b)(1)(A).
21          46.    As a result of Defendant’s knowing and/or willful violations of 47
22    U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
23    in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
24    227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25          47.    Plaintiff and the Class members are also entitled to and seek injunctive
26    relief prohibiting such conduct in the future.
27                              THIRD CAUSE OF ACTION
28           Negligent Violations of the Telephone Consumer Protection Act


                                   CLASS ACTION COMPLAINT
                                                - 10 -
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 11 of 13 Page ID #:11




 1                                       47 U.S.C. §227(c)
 2                               On Behalf of the DNC Class
 3          48.    Plaintiff repeats and incorporates by reference into this cause of action
 4    the allegations set forth above.
 5          49.    The foregoing acts and omissions of Defendant constitute numerous
 6    and multiple negligent violations of the TCPA, including but not limited to each
 7    and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
 8    47 U.S.C. § 227 (c)(5).
 9          50.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
10    Plaintiff and the DNC Class Members are entitled to an award of $500.00 in
11    statutory damages, for each and every violation, pursuant to 47 U.S.C. §
12    227(c)(5)(B).
13          51.    Plaintiff and the DNC Class members are also entitled to and seek
14    injunctive relief prohibiting such conduct in the future.
15                              FOURTH CAUSE OF ACTION
16     Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                             Act
18                                  47 U.S.C. §227 et seq.
19                               On Behalf of the DNC Class
20          52.    Plaintiff repeats and incorporates by reference into this cause of action
21    the allegations set forth above.
22          53.    The foregoing acts and omissions of Defendant constitute numerous
23    and multiple knowing and/or willful violations of the TCPA, including but not
24    limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
25    in particular 47 U.S.C. § 227 (c)(5).
26          54.    As a result of Defendant’s knowing and/or willful violations of 47
27    U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled to an award of
28    $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.


                                  CLASS ACTION COMPLAINT
                                                - 11 -
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 12 of 13 Page ID #:12




 1    § 227(c)(5).
 2          55.      Plaintiff and the DNC Class members are also entitled to and seek
 3    injunctive relief prohibiting such conduct in the future
 4
 5                                  PRAYER FOR RELIEF
 6    WHEREFORE, Plaintiff requests judgment against Defendants for the following:
 7                               FIRST CAUSE OF ACTION
 8           Negligent Violations of the Telephone Consumer Protection Act
 9                                     47 U.S.C. §227(b)
10                 As a result of Defendant’s negligent violations of 47 U.S.C.
11                   §227(b)(1), Plaintiffs and the Class members are entitled to and
12                   request $500 in statutory damages, for each and every violation,
13                   pursuant to 47 U.S.C. 227(b)(3)(B).
14                 Any and all other relief that the Court deems just and proper.
15                              SECOND CAUSE OF ACTION
16     Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                             Act
18                                     47 U.S.C. §227(b)
19                 As a result of Defendant’s willful and/or knowing violations of 47
20                   U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
21                   and request treble damages, as provided by statute, up to $1,500, for
22                   each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
23                   U.S.C. §227(b)(3)(C).
24                 Any and all other relief that the Court deems just and proper.
25
26                               THIRD CAUSE OF ACTION
27           Negligent Violations of the Telephone Consumer Protection Act
28                                     47 U.S.C. §227(c)


                                   CLASS ACTION COMPLAINT
                                               - 12 -
     Case 2:20-cv-11703-SB-PVC Document 1 Filed 12/29/20 Page 13 of 13 Page ID #:13




 1                 As a result of Defendant’s negligent violations of 47 U.S.C.
 2                 §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 3                 request $500 in statutory damages, for each and every violation,
 4                 pursuant to 47 U.S.C. 227(c)(5).
 5                 Any and all other relief that the Court deems just and proper.
 6                            FOURTH CAUSE OF ACTION
 7     Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                             Act
 9                                     47 U.S.C. §227(c)
10                 As a result of Defendant’s willful and/or knowing violations of 47
11                 U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
12                 to and request treble damages, as provided by statute, up to $1,500,
13                 for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
14                 Any and all other relief that the Court deems just and proper.
15                                     JURY DEMAND
16          56.    Pursuant to the Seventh Amendment to the Constitution of the United
17    States of America, Plaintiffs are entitled to, and demands, a trial by jury.
18
            Respectfully submitted this 29th day of December, 2020.
19
20
                                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21
22                                      By: /s/ Todd M. Friedman
                                            Todd M. Friedman
23
                                            Law Offices of Todd M. Friedman
24                                          Attorney for Plaintiffs
25
26
27
28


                                  CLASS ACTION COMPLAINT
                                               - 13 -
